Appleton, J.
— It has, been repeatedly held, that the declarations of a person in possession as the owner of per*144sonal property may be received to affect the title of those claiming under him. Hatch v. Dennis, 1 Fairf. 244; Holt v. Walker, 26 Maine, 109; Parker v. Marston, 34 Maine, 386. The declarations received, were made by the vendor of the defendant while having the title, in whole or in part, and while he was in possession of the horse in dispute. The effect of those declarations was for the jury under pertinent instructions. But no exceptions were taken to those given, and we must regard them, as having been given in accordance with the legal rights of the parties.

Exceptions overruled.


Judgment on the verdict.